Title: James Madison to Jonathan Elliot, 1 November 1827
From: Madison, James
To: Elliot, Jonathan


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                Novr 1827
                            
                        
                         
                        I have recd. your letter of the 12th in which you observe that you are committing to the press the 2d. vol
                            of the Debates in the State Conventions on the question of adopting the federal Constn. that the vol will include the
                            debates of the Virga. Convention, and you request of me a corrected Copy of the part I bore in them.
                        On turning to the several pages containing it in the 2d. & 3d. vols. of the Original Edition, (the
                            1st. not being at hand), I find passages, some appearing to be defective, others obscure, if not unintelligible, others
                            again which must be more or less erroneous. These flaws in the Report of my observations, may doubtless have been
                            occasioned in part by a want of due care in expressing them; but probably in part also by a feebleness of voice caused by an
                            imperfect recovery from a fit of illness, or by a relaxed attention in the Stenographer himself incident to long &
                            fatiguing discussions. Of his general intelligence & intentional fidelity, no doubt has been suggested.
                        But in whatever manner the faulty passages are to be accounted for, it might not be safe, nor deemed fair,
                            after a lapse of 40 years, lacking a few months, and without having in the meantime ever revised them, to undertake to
                            make them what it may be believed they ought to be. If I did not confound subsequent ideas, and varied expressions, with
                            the real ones, I might be supposed to do so.
                        These considerations induce me to leave my share of those debates, as they now stand in print; not doubting
                            that marks of incorrectness on the face of them will save me from an undue degree of responsibility.
                        I have never seen nor heard of any publication of the Debates in the 2d. Convention of N. Carolina, and think
                            it probable that if taken down, they never went to the press.
                        I am glad to find you are encouraged to proceed in your plan of collecting &
                            republishing in a convenient form, the proceedings of the State Conventions as far as they
                            are to be obtained; and with my best wishes that you may be duly rewarded for the laudable undertaking, I
                            tender you my friendly respects
                        
                        
                            
                                J. M.
                            
                        
                    Mrs. Madison desires me to express her acknowledgements for the little volume*, you politely sent her.
                        * Wanderings in Washington
                        